Exhibit 10.1

AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 5 TO THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT, dated as of March 20, 2015 (this “Amendment”), is by and among:

(a) Tenneco Automotive RSA Company, a Delaware corporation (“Seller”),

(b) Tenneco Automotive Operating Company Inc., a Delaware corporation (“Tenneco
Operating”), as Servicer (the “Servicer” and, together with Seller, the “Seller
Parties”),

(c) Chariot Funding LLC (as successor by merger to Falcon Asset Securitization
Company LLC), a Delaware limited liability company (“Chariot”), and Liberty
Street Funding LLC, a Delaware limited liability company, as Conduits (each, a
“Conduit”),

(d) The entities party hereto as “Committed Purchasers” (the “Committed
Purchasers” and together with the Conduits, the “Purchasers”),

(e) The Bank of Nova Scotia (“Scotiabank”), Wells Fargo Bank, N.A. (“Wells
Fargo”) and JPMorgan Chase Bank, N.A. (“JPMorgan”), as Co-Agents (each a
“Co-Agent”), and

(f) JPMorgan, in its capacity as administrative agent under the Receivables
Purchase Agreement (as defined below) (in such capacity, together with its
successors and assigns, the “Administrative Agent” and, together with each of
the Co-Agents, the “Agents”),

and consented to by Wells Fargo, as Second Lien Agent under the Intercreditor
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Second Lien Agent”).

W I T N E S S E T H :

WHEREAS, Seller, Servicer, the Purchasers, the Co-Agents and the Administrative
Agent are parties to that certain Third Amended and Restated Receivables
Purchase Agreement dated as of March 26, 2010 (as heretofore amended, the
“Receivables Purchase Agreement”);

WHEREAS, Seller, Servicer, the Administrative Agent, as First Lien Agent, and
the Second Lien Agent are parties to that certain Intercreditor Agreement dated
as of March 26, 2010 (as heretofore amended, the “Intercreditor Agreement”);

WHEREAS, the parties wish to amend the Receivables Purchase Agreement and extend
the facility evidenced thereby on the terms and subject to the conditions set
forth herein; and

WHEREAS, the Purchasers and Agents are willing to agree to, and the Second Lien
Agent is willing to consent to, such amendments and extension subject to the
terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises herein contained, and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
the parties hereto hereby agree as follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined shall
have their meanings as attributed to such terms in the Receivables Purchase
Agreement.

2. Amendments. Upon satisfaction of the conditions precedent set forth in
Section 3 hereof, the Receivables Purchase Agreement is hereby amended as of the
Effective Date as follows:

(a) Section 5.1(p) of the Receivables Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“(p) Not an Investment Company. Such Seller Party is not and, will not as a
result of the transactions contemplated hereby be, required to register as an
“investment company” under the Investment Company Act of 1940, as amended, in
reliance, in the case of the Seller, on the exception contained in
Section 3(c)(5) thereunder and such Seller Party is not a “covered fund” as
defined under the Volcker Rule under C.F.R. 75.10(c)(8).”

(b) Clauses (b) and (c) of Section 14.5 of the Receivables Purchase Agreement
are amended and restated in their entireties to read, respectively, as follows:

“(b) Each of the Agents and Purchasers agrees to keep confidential all
non-public information provided to it by either Seller Party pursuant to this
Agreement that is designated by such Seller Party as confidential, except to the
extent permitted to be disclosed pursuant to clause (c) of this Section 14.5.

(c) Each of the Seller Parties, the Agents and the Purchasers hereby consents to
the disclosure of any nonpublic information with respect to it (i) to
Performance Guarantor, the Agents and the Purchasers, (ii) by a Seller Party,
the Agents or the Purchasers to any prospective or actual assignee or
participant of any of them; provided that such assignee or participant agrees to
be bound by the terms of this Section 14.5, (iii) by the Agents or Conduits, to
any rating agency (including, without limitation, any nationally recognized
statistical rating organization in compliance with Rule 17g-5 under the
Securities Exchange Act of 1934), Commercial Paper dealer or provider of a
surety, guaranty or credit or liquidity enhancement to a Conduit or any entity
organized for the purpose of purchasing, or making loans secured by, financial
assets for which either of the Co-Agents or one of its Affiliates acts as the
administrative agent and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing; provided that each such
Person is informed of the confidential nature of such information, (iv) by the
Purchasers and the Agents pursuant to any law, rule, regulation, direction,
request or order of any judicial, administrative or regulatory authority or
proceedings (whether or not having the force or effect of law), (v) by a Seller
Party, the Agents or the Purchasers to their respective accountants, legal
counsel and other advisors; provided that each such Person is informed of the
confidential nature of such information, (vi) in connection with the exercise of
any remedies hereunder or any suit, action or proceeding relating to this
Agreement or the enforcement of rights hereunder and (vii) by any Conduit (or
any administrative agent on its behalf) and its officers and employees to any
collateral trustee appointed by such Conduit to comply with Rule 3a-7 under the
Investment Company Act of 1940, provided such collateral trustee is informed of
the confidential nature of such information and such collateral trustee shall
have entered into a written agreement with such Conduit containing customary
provisions obligating such collateral trustee to maintain the confidentiality of
information disclosed to it by such Conduit.”

 

2



--------------------------------------------------------------------------------

(c) Section 14.15 of the Receivables Purchase Agreement is amended and restated
in its entirety to read as follows:

“Section 14.15 Security Interest. Notwithstanding any other provision of this
Agreement to the contrary, (i) any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Purchaser Interest and any rights to payment of Capital and
Yield) under this Agreement to secure obligations of such Purchaser to a Federal
Reserve Bank, and (ii) any Conduit may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
Purchaser Interest and any rights to payment of Capital and Yield) under this
Agreement to a collateral trustee in order to comply with Rule 3a-7 under the
Investment Company Act of 1940 (as amended), in each case, without notice to or
consent of the Seller, any other Purchaser or the Agent; provided that no such
pledge or grant of a security interest shall release a Purchaser from any of its
obligations hereunder, or substitute any such pledgee or grantee for such
Purchaser as a party hereto.”

(d) The definition of “Eligible Receivable” appearing in Exhibit I to the
Receivables Purchase Agreement is amended to add the following as new clause
(xix) and to renumber existing clauses (xix) and (xx) as clauses (xx) and (xxi),
respectively:

“(xix) which is not an obligation to pay for (i) prototypes or services rendered
in connection with building prototypes, (ii) tooling or equipment purchased or
built by an Originator for the purpose of manufacturing products for an Obligor
nor (iii) services rendered in connection with building tooling for the purposes
of manufacturing products for an Obligor; provided, however, that up to
$5,000,000 of Receivables of the type described in the foregoing subclause
(ii) or (iii) of this clause (xix) may be treated as Eligible Receivables if the
PPAP (production part approval process) for such Receivables has been completed
and they meet the other criteria set forth in this definition,”

(e) The following definitions appearing in Exhibit I to the Receivables Purchase
Agreement are hereby amended and restated in their entireties to read,
respectively, as follows:

“Concentration Limit” means, at any time, for any Obligor, 3.6% of the aggregate
Outstanding Balance of all Eligible Receivables after subtracting the Pass
Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the Price
Give Back Accrual, or such other higher amount (a “Special Concentration Limit”)
for such Obligor designated by the Administrative Agent; provided, that in the
case of an Obligor and any Affiliate of such Obligor, the Concentration Limit
shall be calculated as if such Obligor and such Affiliate are one Obligor;
provided, further, that any Agent may, upon not less than ten (10) Business
Days’ notice to Seller, cancel any Special Concentration Limit. As of March 20,
2015, and subject to cancellation as described above, (i) any Obligor and its
Affiliates shall have a Special Concentration Limit equal to 6% of aggregate
Outstanding Balance of all Eligible Receivables after subtracting the Pass
Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the Price
Give Back Accrual, so long as such Obligor’s long term debt ratings equal or
exceed “BBB-” from Standard & Poor’s Ratings Services, a Standard & Poor’s
Financial Services LLC business (“S&P”) and “Baa3” from Moody’s Investors
Service, Inc. (“Moody’s”); and (ii) the Special Concentration Limits of (a) Ford
Motor Company and its Affiliates shall be equal to 9.0% of the aggregate
Outstanding Balance of all Eligible Receivables, (b) General Motors Company and
its Affiliates shall be equal to 9.0% of the aggregate Outstanding Balance of
all Eligible Receivables, (c) Caterpillar Inc. and its Affiliates shall be equal
to 12.0% of the aggregate Outstanding Balance of all Eligible Receivables and
(d) Uni-Select Inc. and its Affiliates shall be equal to 4.5% of the aggregate
Outstanding Balance of all Eligible Receivables after subtracting the Pass
Through Reserve, the Warranty Reserve, the Sales-Promotion Reserve and the Price
Give Back Accrual.

 

3



--------------------------------------------------------------------------------

“Daily/90 Day LIBOR Rate” shall mean, for any day, a rate per annum equal to the
three month London-Interbank Offered Rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) appearing on Reuters Screen LIBOR01 Page (or on any successor or
substitute page of such service, providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time in accordance with its customary
practices for purposes of providing quotations of interest rates applicable to
U.S. Dollar deposits in the London interbank market) at approximately 11:00 a.m.
(London time) on such day or, if such day is not a Business Day in London, the
immediately preceding Business Day in London; provided that if the rate
appearing on such page (or such successor or substitute page) shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.
In the event that such rate is not available on any day at such time for any
reason, then the “Daily/90 Day LIBOR Rate” for such day shall be the rate at
which three month U.S. Dollar deposits of $5,000,000 are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m. (London time)
on such day; provided that if such rate shall be less than zero, such rate shall
be deemed to be zero for the purposes of this Agreement; and if the
Administrative Agent is for any reason unable to determine the Daily/90 Day
LIBOR Rate in the foregoing manner or has determined in good faith that the
Daily/90 Day LIBOR Rate determined in such manner does not accurately reflect
the cost of acquiring, funding or maintaining a Purchaser Interest, then the
“Daily/90 Day LIBOR Rate” for such day shall be the Prime Rate.

“Level One Ratings Period” means any period during which Tenneco Automotive’s
long-term senior unsecured debt is rated “BB+” or higher by S&P and Tenneco
Automotive has a long term corporate family rating of “Ba2” or higher by
Moody’s.

“Level Two Ratings Period” means any period, other than a Level One Ratings
Period, during which Tenneco Automotive’s long-term senior unsecured debt is
rated “BB-” or higher by S&P and Tenneco Automotive has a long term corporate
family rating of “Ba3” or higher by Moody’s.

“Level Three Ratings Period” means any period during which Tenneco Automotive’s
long-term senior unsecured debt is rated “B+” or lower by S&P or Tenneco
Automotive has a long term corporate family rating of “B1” or lower by Moody’s.

“LIBO Rate” means:

(A) with respect to the Chariot Group, for each day during the relevant Tranche
Period, the rate per annum equal to the sum of (i) the Daily/90 Day LIBOR Rate
for such day (or if such day is not a Business Day, then the immediately
preceding Business Day), plus (ii) the Applicable LIBO Rate Margin;

(B) with respect to the Liberty Street Group, the rate per annum equal to the
sum of (i) (a) the London interbank offered rate administered by ICE Benchmark
Administration Limited (or any other Person that takes over the administration
of such rate) for deposits in U.S. dollars appearing on Reuters Screen LIBOR01
as of 11:00 a.m. (London time) two (2) Business Days prior to the first day of
the relevant Tranche Period, and having a maturity equal to such Tranche Period;
provided that, if the rate appearing on such page shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided
further that, (I) if Reuters Screen LIBOR01 is not available to a Co-Agent for
any reason, the applicable LIBO Rate for the relevant Tranche Period shall
instead be the applicable London interbank offered rate for deposits

 

4



--------------------------------------------------------------------------------

in U.S. dollars as reported by any other generally recognized financial
information service as of 11:00 a.m. (London time) two (2) Business Days prior
to the first day of such Tranche Period, and having a maturity equal to such
Tranche Period, (II) if no such London interbank offered rate is available to a
Co-Agent, the applicable LIBO Rate for the relevant Tranche Period shall instead
be the rate determined by such Co-Agent to be the rate at which such Co-Agent
offers to place deposits in U.S. dollars with first-class banks in the London
interbank market at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Tranche Period, in the approximate amount to be
funded at the LIBO Rate and having a maturity equal to such Tranche Period and
(III) if the rate otherwise determined pursuant to the foregoing clause (I) or
(II) shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement, divided by (b) one minus the maximum aggregate
reserve requirement (including all basic, supplemental, marginal or other
reserves) which is imposed against such Co-Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal),
applicable to such Tranche Period plus (ii) the Applicable LIBO Rate Margin; or

(C) with respect to the Wells Fargo Group, for each day during the relevant
Tranche Period, the rate per annum equal to the sum of (i) LMIR as of 11:00 a.m.
(London time) on such day (or if such day is not a Business Day, on the
immediately preceding Business Day) plus (ii) the Wells Fargo Margin.

The LIBO Rate shall be rounded, if necessary, to the next higher 1/16 of 1%.

“Liquidity Termination Date” means April 30, 2017.

“LMIR” means, for any day, the sum of the three-month “Eurodollar Rate” for
U.S. Dollar deposits as reported on the Reuters Screen LIBOR01 Page (or such
page as may replace Reuters Screen LIBOR01 Page); provided that if the rate
appearing on such page shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Percentage” means (i) 50.76923% for the Chariot Group, (ii) 41.53846% for the
Liberty Street Group and (iii) 7.69231% for the Wells Fargo Group, which
percentages shall be adjusted to give effect to the terms and provisions of
Section 2.2.

“Purchase Limit” means $130,000,000.

“Tenneco Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated as of December 8, 2014 (amending and restating the Credit
Agreement dated as of September 30, 1999, as amended and restated on
December 12, 2003, March 16, 2007 and March 22, 2012) (as further amended,
restated, supplemented or otherwise modified from time to time) by and among
Tenneco Automotive, as borrower, the several lenders from time to time parties
thereto, JPMorgan Chase Bank, N.A., as Administrative Agent for the lenders, and
the other financial institutions named therein as documentation and syndication
agents.

(f) Exhibit I to the Receivables Purchase Agreement is hereby amended by
inserting the following new defined term, in appropriate alphabetical order,
therein:

“Applicable LIBO Rate Margin” means, on any date of determination, a per annum
rate equal to the “Applicable Margin” in effect with respect to “Eurodollar
Loans” under the Tenneco Credit Agreement on such date (as such terms are
defined in the Tenneco Credit Agreement)

 

5



--------------------------------------------------------------------------------

(g) Schedule A to the Receivables Purchase Agreement is amended and restated in
its entirety as set forth on Schedule A hereto. From and after the date hereof,
each reference to “Schedule A” in the Receivables Purchase Agreement shall mean
and be a reference to Schedule A attached hereto.

3. Certain Representations. In order to induce the Agents and the Purchasers to
enter into this Amendment, each of the Seller Parties hereby represents and
warrants to the Agents and the Purchasers that (a) both immediately before and
immediately after giving effect to the amendments contained in Section 2 hereof,
no Amortization Event or Potential Amortization Event exists and is continuing
as of the date hereof, (b) the Receivables Purchase Agreement, as amended
hereby, constitutes the legal, valid and binding obligation of such Seller Party
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law and (c) each of such Seller Party’s
representations and warranties contained in the Receivables Purchase Agreement
is true and correct as of the date hereof as though made on such date (except
for such representations and warranties that speak only as of an earlier date).

4. Effective Date. This Amendment shall become effective as of the date first
above written (the “Effective Date”) upon (a) receipt by the Administrative
Agent of counterparts of this Amendment, duly executed by each of the parties
hereto, and consented to by the Performance Guarantor in the space provided
below, (b) receipt by the Administrative Agent of counterparts to the Fourteenth
Amended and Restated Fee Letter of even date herewith (the “Fee Letter”), duly
executed by the Agents and the Seller and (c) receipt by each of Chariot, the
Liberty Street Agent and Wells Fargo of the Amendment Fee payable to it under
(and as defined in) the Fee Letter.

5. Non-Pro Rata Purchases. Notwithstanding any provision of the Agreement to the
contrary, the Seller (i) requests that the Purchasers, and each such Purchaser
shall, or if such Purchaser is a Conduit, such Purchaser may (and if such
Conduit does not, the related Committed Purchaser shall), make a purchase of a
Purchased Interest in the amount, if any, indicated on the flow of funds
attached hereto as Annex B hereto for such Purchaser, and (ii) instructs each
such Purchaser to pay the proceeds of such purchase by wire transfer of
immediately available funds in accordance with the instructions set forth on
Annex B hereto. The parties hereto acknowledge and agree that after giving
effect to the payments described in the foregoing sentence, each Group shall
hold Capital in accordance with its Percentage and the Capital of the Purchased
Interests of each Group shall be set forth on Annex B hereto.

6. Ratification. Except as expressly modified hereby, the Receivables Purchase
Agreement is hereby ratified, approved and confirmed in all respects.

7. References to Receivables Purchase Agreement. From and after the Effective
Date, each reference in the Receivables Purchase Agreement to “this Agreement”,
“hereof”, or “hereunder” or words of like import, and all references to the
Receivables Purchase Agreement in any and all agreements, instruments,
documents, notes, certificates and other writings of every kind and nature shall
be deemed to mean the Receivables Purchase Agreement, as amended by this
Amendment.

8. Costs and Expenses. The Seller agrees to pay all reasonable costs, fees, and
out-of-pocket expenses (including reasonable attorneys’ fees and time charges of
attorneys for the Agents, including Sidley Austin LLP) incurred by the Agents in
connection with the preparation, execution and enforcement of this Amendment.

 

6



--------------------------------------------------------------------------------

9. CHOICE OF LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF ILLINOIS.

10. Execution in Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Amendment shall be effective as delivery of a manually executed counterpart
of this Amendment.

11. Amendment of Second Lien Receivables Purchase Agreement. The Purchasers and
Co-Agents hereby authorize and direct JPMorgan, in its capacity as First Lien
Agent under the Intercreditor Agreement, to execute and consent to the amendment
of the Second Lien Receivables Purchase Agreement in the form attached as
Schedule I hereto. The parties hereto acknowledge and agree that JPMorgan, as
First Lien Agent, shall be entitled to the rights and benefits of Article XI of
the Receivables Purchase Agreement in connection with the execution of such
amendment.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

CHARIOT FUNDING LLC (as successor by merger to Falcon Asset Securitization
Company LLC) as Conduit and a Committed Purchaser By: JPMorgan Chase Bank, N.A.,
Its Attorney-in-Fact By:

/s/ John Kuhns

Name:

John Kuhns

Title:

Executive Director

JPMORGAN CHASE BANK, N.A., as Chariot Agent and as Administrative Agent By:

/s/ John Kuhns

Name:

John Kuhns

Title:

Executive Director

 

Signature Page to

Amendment No. 5 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Committed Purchaser and as Liberty Street Agent
By:

/s/ Paula J. Czach

Name:

Paula J. Czach

Title:

Managing Director

 

Signature Page to

Amendment No. 5 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING LLC By:

/s/ John L. Fridlington

Name:

John L. Fridlington

Title:

Vice President

 

Signature Page to

Amendment No. 5 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Committed Purchaser and as Wells Fargo Agent By:

/s/ Michael J. Landry

Name:

Michael J. Landry

Title:

Vice President

ACKNOWLEDGED AND CONSENTED TO:

 

WELLS FARGO BANK, N.A., as Second Lien Agent By:

/s/ Michael J. Landry

Name:

Michael J. Landry

Title:

Vice President

 

Signature Page to

Amendment No. 5 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

TENNECO AUTOMOTIVE RSA COMPANY, a Delaware corporation By:

/s/ John E. Kunz

Name:

John E. Kunz

Title:

President and Treasurer

TENNECO AUTOMOTIVE OPERATING COMPANY INC., a Delaware corporation By:

/s/ John E. Kunz

Name:

John E. Kunz

Title:

Vice President & Controller

By its signature below, the undersigned hereby consents to the terms of the
foregoing Amendment, confirms that its Performance Undertaking remains unaltered
and in full force and effect and hereby reaffirms, ratifies and confirms the
terms and conditions of its Performance Undertaking:

 

TENNECO INC., a Delaware corporation By:

/s/ John E. Kunz

Name:

John E. Kunz

Title:

Vice President & Controller

 

Signature Page to

Amendment No. 5 to Third Amended and Restated Receivables Purchase Agreement

(Tenneco Automotive RSA Company)



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS OF COMMITTED PURCHASERS

 

GROUP

  

COMMITTED PURCHASER

   COMMITMENT  

Chariot Group

   Chariot Funding LLC    $ 66,000,000   

Liberty Street Group

   The Bank of Nova Scotia, New York Agency    $ 54,000,000   

Wells Fargo Group

   Wells Fargo Bank, N.A.    $ 10,000,000   



--------------------------------------------------------------------------------

SCHEDULE I

FORM OF AMENDMENT TO

SECOND LIEN RECEIVABLES PURCHASE AGREEMENT

(See Slot Amendment)